Case 1:19-cv-04671-SEB-TAB Document 59 Filed 11/10/20 Page 1 of 6 PageID #: 265




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 FRANCES SMITH,                                        )
                                                       )
                               Plaintiff,              )
                                                       )
                          v.                           )        No. 1:19-cv-04671-SEB-TAB
                                                       )
 MATT PETERSON, et al.                                 )
                                                       )
                               Defendants.             )


               ORDER GRANTING DEFENDANTS' MOTION TO ENFORCE
               SETTLEMENT AGREEMENT, DISMISSING ACTION WITH
              PREJUDICE, AND DIRECTING ENTRY OF FINAL JUDGMENT

        This matter is before the Court on the parties' dueling motions to enforce the settlement

 they negotiated ten months ago. For the reasons discussed in this Order, the Court grants the

 defendants' motion, dismisses this action, and directs the clerk to enter final judgment.

                                             I. Background

        Mufti Abdul El-Malik Bey Ali—known to the Indiana Department of Correction as

 Frances Smith—filed his complaint on November 25, 2019. Dkt. 19. Mr. Abdul alleged that the

 defendants retaliated against him for pursuing another lawsuit in this Court by filing a false conduct

 report against him, seizing his property, physically abusing him, and interfering with his religious

 practices. The Court screened the complaint and identified claims based on the First and Eighth

 Amendments and the Religious Land Use and Institutionalized Persons Act (RLUIPA). Dkt. 6.

 Some defendants in this action were also defendants in the predicate action underlying the

 retaliation claims.

        In January 2020, the parties convened for a settlement conference. Magistrate Judge

 Dinsmore reported that the parties reached an agreement resolving all claims in this action and the
Case 1:19-cv-04671-SEB-TAB Document 59 Filed 11/10/20 Page 2 of 6 PageID #: 266




 predicate action. Dkt. 12. He directed the parties to file motions to dismiss or stipulations of

 dismissal within 60 days. Id.

        The defendants filed stipulations of dismissal in April and May, but they were not signed

 by Mr. Abdul. See dkts. 26, 27. In June, the defendants filed stipulations signed by Mr. Abdul, but

 they contained handwritten notes asserting new allegations of retaliation. Dkts. 35, 40. The parties'

 submissions did not make clear whether they agreed that the case had been resolved by settlement.

        To resolve the matter, Magistrate Judge Baker held status conferences on August 7 and

 September 1. Dkts. 48, 52. Following the latter conference, Judge Baker directed the parties to file

 either fully executed stipulations of dismissal, proposed case management plans, or motions to

 enforce the settlement. Dkt. 52. All parties selected the third option.

        Neither side supported its motion with a signed copy of a settlement agreement. Mr. Abdul

 filed an unsigned settlement agreement apparently drafted by the defendants. Dkt. 50-7. The

 defendants filed a copy of a memorandum recommending a settlement to the governor, and it

 recounts the terms set forth in Mr. Abdul's document. Dkt. 56-1. The Court therefore infers that

 the parties have executed the document Mr. Abdul has presented.

        For his part, Mr. Abdul agreed to dismiss this action and release the defendants from

 liability concerning these claims. Dkt. 50-7 at ¶ 15. In exchange, the defendants agreed to:

        •   pay Mr. Abdul $18,000. Dkt. 50-7 at ¶ 3; dkt. 56-1 at 5.

        •   transfer Mr. Abdul to Miami Correctional Facility (MCF) and place him in
            general population housing. Dkt. 50-7 at ¶ 4; dkt. 56-1 at 5.

        •   permit Mr. Abdul to participate in group prayers to the extent permitted in
            general population housing at MCF. Id.

        •   engage in certain group prayers, religious services, and holiday observances.
            Dkt. 50-7 at ¶ 4(a)–(e).

        •   make certain religious articles and halal food and hygiene products available
            for purchase from the commissary. Id. at ¶ 6; Dkt. 56-1 at 5–6.


                                                   2
Case 1:19-cv-04671-SEB-TAB Document 59 Filed 11/10/20 Page 3 of 6 PageID #: 267




         •   allow Mr. Abdul to wear certain religious clothing in specified locations. Id.

         •   allow Mr. Abdul access to a beard trimmer. Dkt. 50-7 at ¶ 6; dkt. 56-1 at 6.

         •   allow Mr. Abdul to possess orthotic shoes if ordered by a doctor and cooperate
             in promptly facilitating the order of such orthotics. Id.

         •   provide Mr. Abdul with a Halal diet, with at least eight meals per week
             including Halal meat. Dkt. 50-7 at ¶ 9; dkt. 56-1 at 5.

         Mr. Abdul has filed four separate motions to enforce different aspects of the settlement

 agreement. Dkts. 50, 53, 54, 55. He alleges that the defendants have not yet provided him with

 orthotic shoes; that he was denied meals on certain occasions; that he has not been provided eight

 meals with Halal meat every week; and that he was denied certain accommodations during

 Ramadan.

                                              II. Legal Standard

         A federal court's authority over a case pending before it includes authority to enforce a

 settlement agreement that the parties have executed but not satisfied. Carr v. Runyan, 89 F.3d 327,

 331 (7th Cir. 1996) ("[T]he power to implement a settlement agreement between the parties inheres

 in the district court's role as supervisor of the litigation"). A court must first determine as a matter

 of law whether an agreement exists. Beverly v. Abbott Labs., 817 F.3d 328, 332 (7th Cir. 2016).

 The court must then determine, as a matter of discretion, whether the agreement should be

 enforced. Id.

         "A settlement agreement is merely a contract between the parties to the litigation, wherein

 generally the defendants promise some partial remedy in exchange for the plaintiff's promise to

 dismiss the case and release the defendants from any future liability for their conduct that formed

 the basis of the dispute." Carr, 89 F.3d at 327. "As such, the formation, construction, and

 enforceability of a settlement agreement is governed by local contract law." Id. Indiana contract

 law holds that a contract is formed when one party extends an offer, the other accepts, and both


                                                    3
Case 1:19-cv-04671-SEB-TAB Document 59 Filed 11/10/20 Page 4 of 6 PageID #: 268




 parties give consideration for the agreement. E.g., Ellison v. Town of Yorktown, 47 N.E.3d 610,

 617 (Ind. Ct. App. 2015). "When a court finds a contract to be clear in its terms and the intentions

 of the parties apparent, the court will require the parties to perform consistently with the bargain

 they made." First Fed. Sav. Bank of Ind. v. Key Markets, 559 N.E.2d 600, 604 (Ind. 1990).

         "'If . . . a court can have reasonable confidence that it knows what the contract means, it

 ought not put the litigants (and the trier of fact) to the bother, expense, and uncertainty of a trial or

 other evidentiary hearing.'" Hakim v. Payco-Gen. Am. Credits, Inc., 272 F.3d 932, 935 (7th Cir.

 2001) (quoting Overhauser v. United States, 45 F.3d 1085, 1087 (7th Cir.1995)). "When a case

 settles, a district court typically dismisses the suit with prejudice and relinquishes jurisdiction; any

 action to enforce the settlement agreement must proceed as a state-law contract claim, which the

 district court may entertain only if there is an independent basis for jurisdiction . . . ." White v.

 Adams, no. 08-2801, 2009 WL 773877, at *1 (7th Cir. Mar. 25, 2009) (citing Lynch v.

 Samatamason, Inc., 279 F.3d 487, 489 (7th Cir. 2002)).

                                              III. Analysis

         The first question before the Court—whether the parties agreed to an enforceable

 settlement, see Beverly, 817 F.3d at 332—is a simple one. The parties agreed to settle the action.

 As his consideration, Mr. Abdul agreed to dismiss the action and release the defendants from his

 claims. As their consideration, the defendants agreed to pay Mr. Abdul $18,000, transfer him to

 MCF, grant him certain privileges, and arrange for him to receive certain dietary and medical

 accommodations.

         The second question—whether the Court should enforce the agreement and dismiss the

 action, see id.—is only slightly more complicated. Mr. Abdul opposes dismissal on grounds that

 the defendants have not complied with all terms of the settlement. However, most of the terms are




                                                    4
Case 1:19-cv-04671-SEB-TAB Document 59 Filed 11/10/20 Page 5 of 6 PageID #: 269




 promises to maintain conditions into the future. The defendants have paid Mr. Abdul the negotiated

 sum of $18,000.00. Dkt. 56-2. They have transferred him to MCF. If he has not yet received his

 orthotic shoes, then arrangements have been made for him to receive them soon. Dkts. 56-3, 56-4.

 The remaining terms are not capable of performance at or by one specific time; they require the

 defendants to perform specific actions—allowing group prayers, facilitating certain commissary

 orders, providing Halal meals with meat—over and over again.

        The Court therefore exercises its discretion to enforce the agreement the parties negotiated.

 This result is dictated both by the law and the practical considerations discussed above. Mr. Abdul

 agreed to dismiss his claims in exchange for certain considerations. If he believes the defendants

 are not holding up their end of the bargain, his remedy is to litigate enforcement of the contract in

 a separate action—not to litigate the claims he has agreed to dismiss.

                                           IV. Conclusion

        For the reasons discussed above, the defendants' motion to enforce the settlement

 agreement, dkt. [56], is granted.

        Mr. Abdul's motions of special presentment, dkts. [50] and [53], and motions to enforce

 the settlement agreement, dkts. [54] and [55], are granted to the extent they seek relief consistent

 with this Order and are otherwise denied. Likewise, Belinda Stamper's motion to dismiss, dkt.

 [35], is granted to the extent consistent with this Order. The clerk is directed to terminate the

 stipulations of dismissal, dkts. [26] and [27], as pending matters on the docket. All other pending

 motions, if any, are denied as moot.




                                                  5
Case 1:19-cv-04671-SEB-TAB Document 59 Filed 11/10/20 Page 6 of 6 PageID #: 270




           This action is dismissed with prejudice based on the parties' settlement agreement. The

 clerk is directed to enter Final Judgment consistent with this Order and the screening Entry at

 dkt. 6.

           IT IS SO ORDERED.



           Date:       11/10/2020                     _______________________________
                                                       SARAH EVANS BARKER, JUDGE
                                                       United States District Court
                                                       Southern District of Indiana




 Distribution:

 FRANCES SMITH
 955755
 MIAMI - CF
 MIAMI CORRECTIONAL FACILITY
 Inmate Mail/Parcels
 3038 West 850 South
 Bunker Hill, IN 46914-9810

 Christopher Douglas Cody
 HUME SMITH GEDDES GREEN & SIMMONS
 ccody@humesmith.com

 Margo Tucker
 INDIANA ATTORNEY GENERAL
 margo.tucker@atg.in.gov

 Georgianna Q. Tutwiler
 HUME SMITH GEDDES GREEN & SIMMONS
 gquinn@humesmith.com




                                                  6
